DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 
Applicant’s amendment filed on January 11, 2021 is acknowledged and has been entered.  Claims 22-25, 28-32 have been canceled.  Claims 5-16, 19, 21, 26-27, 33, 39-40, have been amended. Claim 45 is newly added.  Claims 5-21, 26-27, 33 and 35-45 are pending. Claims 1-4 and 34 are withdrawn.

Claims 5-21, 26-27, 33 and 35-45 are discussed in this Office action.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 and 34 directed to claims non-elected without traverse.  Accordingly, claims 1-4 and 34 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-4 and 34.
Allowable Subject Matter
Claims 5-21, 26-27, 33 and 35-45 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments together with the substantial amendments to the claims to match the features of the method with the features in the figures, in particular figures 1 and 2, emphasize the differences between the prior art the method, as claimed.  It is the specific format of the capture primer as separate and distinct from the tailed reverse primer, which enables the specific format of strand displacement as claimed.  The method as claimed is novel and non-obvious over the art.  While there are countless references that teach either a tailed reverse primer or a capture probe/primer, none of the prior art either teaches or suggests combining a capture probe/primer together with a separate tailed reverse primer in the format as particularly claimed.  Therefore, the claims are novel and non-obvious over the art.


Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM